Appellant was convicted of keeping a bawdy house, her punishment being assessed at a fine of $200 and twenty days imprisonment in the county jail.
The record contains neither a statement of facts nor bill of exceptions. The grounds of the amended motion for new trial, in the absence of statement of facts and bill of exception, can not be intelligently revised. There was an application for a continuance, but a bill of exceptions was not reserved to its refusal, and, in addition, the evidence is not before us. The remaining grounds of the motion refer to rulings of the court in regard to the admission of testimony. Without bills of exception and the evidence this court is unable to revise these matters. The judgment is, therefore, ordered to be affirmed.
Affirmed. *Page 627